
	

114 HR 1231 IH: For the relief of Flavia Maboloc Cahoon.
U.S. House of Representatives
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		114th CONGRESS
		1st Session
		H. R. 1231
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2015
			Mrs. Davis of California introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		For the relief of Flavia Maboloc Cahoon.
	
	
		1.Permanent resident status for Flavia Maboloc Cahoon
 (a)In generalNotwithstanding subsections (a) and (b) of section 201, and section 245(d), of the Immigration and Nationality Act, Flavia Maboloc Cahoon shall be eligible for issuance of an immigrant visa or for adjustment of status to that of an alien lawfully admitted for permanent residence upon filing an application for issuance of an immigrant visa under section 204 of such Act or for adjustment of status to lawful permanent resident.
 (b)Adjustment of statusNotwithstanding subsection (d) of section 245 of the Immigration and Nationality Act, if Flavia Maboloc Cahoon enters the United States before the filing deadline specified in subsection (c) of this Act, she shall be considered to have entered and remained lawfully and shall, if otherwise eligible, be eligible for adjustment of status under such section 245 as of the date of the enactment of this Act.
 (c)Deadline for application and payment of feesSubsections (a) and (b) shall apply only if the application for issuance of an immigrant visa or the application for adjustment of status is filed with appropriate fees within 2 years after the date of the enactment of this Act.
 (d)Reduction of immigrant visa numberUpon the granting of an immigrant visa or permanent residence to Flavia Maboloc Cahoon, the Secretary of State shall instruct the proper officer to reduce by 1, during the current or next following fiscal year, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 203(a) of the Immigration and Nationality Act or, if applicable, the total number of immigrant visas that are made available to natives of the country of the alien’s birth under section 202(e) of such Act.
 (e)Denial of preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters of Flavia Maboloc Cahoon shall not, by virtue of such relationship, be accorded any right, privilege, or status under the Immigration and Nationality Act.
			
